DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicants’ response, filed 01/13/2022, has been received and entered. No claims were amended, cancelled, or newly added.
	Claims 1-13 are pending.

Terminal Disclaimer
	The Terminal Disclaimer, electronically filed on 01/13/2022, has been received, entered, and approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Widom on March 8, 2022 (via voicemail).



1. (Amended) A method for the treatment of primary biliary cholangitis, the method comprising orally administering elafibranor at a dose between 70 mg and 130 mg per administration to a subject with primary biliary cholangitis.

6. (Amended) The method according to claim 1, the method further comprising administering to the subject 

7. (Amended) A method for the treatment of primary biliary cholangitis, comprising orally administering elafibranor at a dose between 70 mg and 130 mg per administration in combination with ursodeoxycholic acid to a subject with primary biliary cholangitis and inadequate response to ursodeoxycholic acid.

CANCEL Claims 3 and 8.

Conclusion
Claims 1-2, 4-7, and 9-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629